Citation Nr: 1401308	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active duty from May 1984 to May 1987.  He also had reserve service from May 1987 to March 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The October 1988 rating decision that denied service connection for bilateral hearing loss was not appealed, nor was new and material evidence received within one year of the rating decision.

2.  Evidence received since the final October 1988 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 1988 rating decision, in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 4005 (c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final October 1988 rating decision is new and material; the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a); 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In an October 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss because the Veteran's hearing was within normal limits according to ISO (ANSI) values.  Although the Veteran was notified of this rating decision and his appellate rights in November 1988, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within one year of this notice.  As such, the October 1988 rating decision became final.  38 U.S.C.A. § 4005 (c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In June 2007, the Veteran filed a petition to reopen the claim.  A January 2008 rating decision denied his petition, finding that new and material evidence had not been received.  The Veteran filed a timely appeal.  In a December 2011 decision, the Board denied the Veteran's petition, finding that the audiometric test results received while new, were not material because they did not indicate a disability per 38 U.S.C.A. § 3.385 (2013).  The Veteran appealed this decision.  In a February 2013 Memorandum Decision, the Court partially vacated the Board decision; finding that the Board provided an inadequate statement of reasons and bases as to whether the hearing loss claim should be reopened.  Specifically, the Court found that the Board erred in determining that the Medcor audiograms were cumulative of the evidence of record and insufficient to reopen the Veteran's claims because hearing loss was not found by the October 1988 rating decision, as claimed in the Board's decision.  The Court noted that the rating decision stated that the Veteran's hearing was within normal limits, which contradicted the Board's finding that hearing loss, as defined in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), had been demonstrated at the time of the October 1988 rating decision.  

Evidence associated with the claims file since the October 1988 rating decision includes audiometric test results and lay statements from the Veteran.  The Board notes that audiometric test results conducted in relation to the Veteran's driver licensing requirements were received in May 2013.  However, the results of that testing are illegible.  Additionally, Medcor audiometric examinations performed for the Veteran's employer, Gunite Corporation, conducted in May 1997, November 2000, December 2001, October 2003, October 2004, November 2005 July 2006, June 2007, September 2008, June 2009, April 2010, and May 2012 have been received.  The Board notes that the May 2012 test results were not of record at the time of the December 2011 Board decision.  

After reviewing the evidence of record, the Board finds that new and material evidence has been received.  The Medcor audiometric examination test results are new evidence because they were not of record at the time of the October 1988 rating decision.  

The Board notes that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385 (2013); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385 (2013).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).  The Veteran's most recent audiometric test results from May 2012 were as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
10
20
25
LEFT
25
25
15
25
40

The May 2012 audiometric test results are material because they relate to a previously unestablished fact, which was the basis of the October 1988 denial.  Specifically, the most recent audiometric tests indicate that the Veteran has some degree of right ear hearing loss per Hensley, and a left ear hearing loss disability per 38 C.F.R. § 3.385 (2013).  

Thus, the Board finds that new and material evidence has been received since the prior final denial of the Veteran's claim in the October 1988 rating decision.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim to entitlement for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

REMAND

Having reopened the Veteran's claim for entitlement to service connection bilateral hearing loss, the Board finds that further development of the record is needed prior to appellate consideration of the merits of the reopened claim.

In Shade v. Shinseki, the Court noted that "38 C.F.R. § 3.159(c)(4)(iii) guarantees that, once new and material evidence has been presented as to an unestablished fact from the previously denied claim, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted."  24 Vet. App. 110 (2010).  As part of the duty to assist, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he was exposed to loud noise during service and that his bilateral hearing loss is the result of that noise exposure.  The Board notes that the Veteran's DD Form 214 does not list the Veteran's military occupational specialty (MOS).  As such, the Board cannot assess the likelihood of the Veteran's in-service noise exposure.  Accordingly, upon remand the information concerning the Veteran's MOS must be obtained and associated with the claims file.  However, the Board notes that the Veteran's service treatment reports indicate that he was seen in February 1986 with a complaint of decreased hearing for a period of five days.  Following physical examination, the assessment was fungal infection with fluid in the middle ear space, and treatment was prescribed.  Additionally, the Board notes that there was a shift in the Veteran's audiometric testing between his hearing conservation reference audiometric test results and his audiometric test results at separation. In light of the above, the Board finds that VA's duty to provide an examination has been triggered.  

The Board notes that the evidence does not establish that the Veteran has a right ear hearing loss disability for VA purposes.  As noted above, the May 2012 audiometric test results indicated that the Veteran was one decibel shy in both the 1000 Hz and 4000 Hz frequencies from showing that he had auditory thresholds in three frequencies of 26 decibels or greater.  In light of the Veteran's assertions in his August 2012 Appellate Brief, that the Medcor hearing tests were conducted under poor conditions and that employees were chastised if they did not perform well, the Board finds that evidence suggests that the Veteran may indeed have a right ear hearing loss disability for VA purposes.  Accordingly, a remand is necessary so VA can provide the Veteran an audiological examination to determine the nature and extent of any hearing loss and obtain an opinion concerning the etiology of any identified hearing loss disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to verify, through official channels, the Veteran's military occupational specialty for all periods of military service.  

2.  Request that the Veteran identify any outstanding VA and private medical records related to his hearing loss.  Request that the Veteran submit or authorize VA to obtain all outstanding private medical records for hearing loss treatment or assessments.  Once authorization is obtained, the RO should attempt to obtain all VA and private treatment records identified by the Veteran.  If the RO is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

3.  Thereafter, provide the Veteran a VA audiological examination to determine the nature, extent, and etiology of the Veteran's hearing loss.  The examiner should opine as to whether it is at least as likely as not (i.e. is there a 50/50 chance) that the Veteran's hearing loss was incurred in, due to, or aggravated by his active duty service, including exposure to acoustic trauma.

The examiner must note that under applicable case law, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Additionally, the examiner is reminded that VA laws and regulations do not preclude service connection where a hearing loss "disability" for VA purposes (pursuant to 38 C.F.R. § 3.385 (2013)) was not shown at the time of separation from service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of a disease.

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If the requested opinions cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

4.  Finally, the RO should readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


